Case 6:18-bk-60165   Doc 15    Filed 02/06/19 Entered 02/06/19 09:50:04   Desc Main
                              Document      Page 1 of 18
Case 6:18-bk-60165   Doc 15    Filed 02/06/19 Entered 02/06/19 09:50:04   Desc Main
                              Document      Page 2 of 18
Case 6:18-bk-60165   Doc 15    Filed 02/06/19 Entered 02/06/19 09:50:04   Desc Main
                              Document      Page 3 of 18
Case 6:18-bk-60165   Doc 15    Filed 02/06/19 Entered 02/06/19 09:50:04   Desc Main
                              Document      Page 4 of 18
Case 6:18-bk-60165   Doc 15    Filed 02/06/19 Entered 02/06/19 09:50:04   Desc Main
                              Document      Page 5 of 18
Case 6:18-bk-60165   Doc 15    Filed 02/06/19 Entered 02/06/19 09:50:04   Desc Main
                              Document      Page 6 of 18
Case 6:18-bk-60165   Doc 15    Filed 02/06/19 Entered 02/06/19 09:50:04   Desc Main
                              Document      Page 7 of 18
Case 6:18-bk-60165   Doc 15    Filed 02/06/19 Entered 02/06/19 09:50:04   Desc Main
                              Document      Page 8 of 18
Case 6:18-bk-60165   Doc 15    Filed 02/06/19 Entered 02/06/19 09:50:04   Desc Main
                              Document      Page 9 of 18
Case 6:18-bk-60165   Doc 15    Filed 02/06/19 Entered 02/06/19 09:50:04   Desc Main
                              Document     Page 10 of 18
Case 6:18-bk-60165   Doc 15    Filed 02/06/19 Entered 02/06/19 09:50:04   Desc Main
                              Document     Page 11 of 18
Case 6:18-bk-60165   Doc 15    Filed 02/06/19 Entered 02/06/19 09:50:04   Desc Main
                              Document     Page 12 of 18
Case 6:18-bk-60165   Doc 15    Filed 02/06/19 Entered 02/06/19 09:50:04   Desc Main
                              Document     Page 13 of 18
Case 6:18-bk-60165   Doc 15    Filed 02/06/19 Entered 02/06/19 09:50:04   Desc Main
                              Document     Page 14 of 18
Case 6:18-bk-60165   Doc 15    Filed 02/06/19 Entered 02/06/19 09:50:04   Desc Main
                              Document     Page 15 of 18
Case 6:18-bk-60165   Doc 15    Filed 02/06/19 Entered 02/06/19 09:50:04   Desc Main
                              Document     Page 16 of 18
Case 6:18-bk-60165   Doc 15    Filed 02/06/19 Entered 02/06/19 09:50:04   Desc Main
                              Document     Page 17 of 18
Case 6:18-bk-60165   Doc 15    Filed 02/06/19 Entered 02/06/19 09:50:04   Desc Main
                              Document     Page 18 of 18
